       Case 1:20-mc-00211-GBD-SDA Document 86 Filed 09/12/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 IN RE:
                                                     Case No. 1:20-mc-00211-GBD
 APPLICATION OF ATVOS
 AGROINDUSTRIAL INVESTMENTOS
 S.A. UNDER 28 U.S.C. § 1782 TO TAKE
 DISCOVERY FROM BANCO BILBAO
 VIZCAYA ARGENTARIA, S.A., INTESA
 SANPAOLO S.P.A., NEW YORK
 BRANCH, LONE STAR GLOBAL
 ACQUISITIONS, LTD, LONE STAR
 GLOBAL ACQUISITIONS, LLC, LONE                                                          9/12/2020
 STAR NORTH AMERICA ACQUISITIONS,
 L.P., LONE STAR GLOBAL
 ACQUISITIONS (NY), LLC, LONE STAR
 NORTH AMERICA ACQUISITIONS, LLC,
 LSF10 BRAZIL U.S. HOLDINGS, LLC,
 MUFG BANK, LTD., NATIXIS S.A., NEW
 YORK BRANCH, AND SUMITOMO
 MITSUI BANKING CORPORATION


                                        JOINT STATUS REPORT

       Pursuant to the Opinion and Order of the Honorable Magistrate Judge Stewart D. Aaron

entered on August 24, 2020 (Dkt. No. 83), Atvos Agroindustrial Investimentos S.A. (“Petitioner”),

and Banco Bilbao Vizcaya Argentaria, S.A., Intesa Sanpaolo S.p.A., New York Branch, MUFG

Bank, Ltd., Sumitomo Mitsui Banking Corporation, and Natixis S.A., New York Branch (“Natixis”)

(collectively, “Respondents”), hereby jointly provide this Court with an update regarding the parties’

efforts to agree on the scope of production.

       The parties have substantially resolved most of the disputes concerning the scope of the

subpoenas, but seek a short extension to confer with their clients as to the few remaining issues under

discussion. The parties respectfully jointly request until Wednesday, September 16, 2020, to submit

any remaining disputes to the court, as necessary.



                                                  1
      Case 1:20-mc-00211-GBD-SDA Document 86 Filed 09/12/20 Page 2 of 2



Respectfully submitted,


 /s/ Michael A. Sanfilippo________                   /s/ David N. Cinotti_____________
 Michael A. Sanfilippo                               David N. Cinotti
 Michael.sanfilippo@kobrekim.com                     dcinotti@pashmanstein.com
 D. Farrington Yates                                 Denise Alvarez
 Farrington.yates@kobrekim.com                       dalvarez@pashmanstein.com
 E. Martin De Luca                                   PASHMAN STEIN WALDER HAYDEN, P.C.
 Martin.deluca@kobrekim.com                          Court Plaza South
 KOBRE & KIM LLP                                     21 Main Street
 800 Third Avenue                                    Suite 200
 New York, New York 10022                            Hackensack, New Jersey 07601
 Telephone: (212) 488-1200                           Telephone: (201) 488-8200
 Facsimile: (212) 488-1200                           Facsimile: (201) 488-5556

 Attorneys for Petitioner Atvos Agroindustrial       Attorneys for Attorneys for Respondents Intesa
 Investimenos S.A.                                   Sanpaolo S.P.A., New York Branch, MUFG
                                                     Bank, Ltd., Natixis, S.A., New York Branch,
                                                     Sumimoto Mitsui Banking Corporation and
                                                     Banco Bilbao Vizcaya Argentaria, S.A.



    Request GRANTED. SO ORDERED.
    Dated: 9/12/2020




                                                 2
